DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 (and all claims dependent therefrom) is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 4 states the presence of connections based on “midpoint(s)”. It is unclear if the claim is simply referring to a connection existing between two elements or is alternatively referring to a connection at a particular distance between two elements (i.e. midpoint = a location which is a distance halfway between element one and element two). This makes the meets and bounds of the claim unclear.
	For purposes of examination, the limitation is understood to be referring to a connection between two elements.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 1 states the presence of anode and cathode electrodes which are formed on either side of a light absorption region. Claim 5, depending from claim 1, then states the absorption region has a capacitive component (understood to be referring to a parasitic/built in capacitance). It is understood that any light absorber in such a system when provided between 2 opposed electrodes would necessarily exhibit a parasitic/built in capacitance and therefore have “a capacitive component”. Claim 5 therefore is not found to further limit claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5 and 12-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pannwitz (US 2020/0321748, note foreign priority with support).
	With respect to claim 1, Pannwitz discloses a semiconductor laser drive circuit (fig.2) comprising: an anode electrode divided into at least one gain region (fig.1 electrode atop #120, fig.2 #208) and at least one light absorption region (fig.1 electrode atop #121, fig.2 #207); a cathode electrode shared between the gain region and the light absorption region (fig.1 #127, fig.2 #209); and a resistance connected to the anode electrode of the light absorption region (fig.2 #202).  
With respect to claim 2, Pannwitz discloses the resistance is connected to a ground or a constant voltage source (fig.2 #202 connected to ground via #203 [0030], and to a constant voltage source #201 [0030]).  
With respect to claim 3, Pannwitz discloses a switching element connected between the cathode electrode and a ground (fig.2 #205, [0030]).  
With respect to claim 5, Pannwitz discloses the light absorption region has a capacitive component (fig.1/2, abstract; absorber is of semiconductor material with opposed electrodes and would necessarily have a parasitic/built in capacitive component).  
With respect to claim 12, Pannwitz discloses a semiconductor laser drive circuit (fig.2) comprising: an anode electrode divided into at least one gain region (fig.1 electrode atop #120, fig.2 #208) and at least one light absorption region (fig.1 electrode atop #121, fig.2 #207); and a cathode electrode shared between the gain region and the light absorption region (fig.1 #127, fig.2 #209), wherein a switching element connected between the cathode electrode and a ground (fig.2 #205, [0030]) is turned on or off, to modulate a laser output ([0032]).  
With respect to claim 13, Pannwitz discloses the switching element is turned on or off, to modulate an absorption coefficient of the light absorption region to modulate the laser output (function of semiconductor based light absorber as outlined at [0032]).  
With respect to claim 14, Pannwitz discloses the switching element is turned on to make the absorption coefficient smaller, and the switching element is turned off to make the absorption coefficient greater (function of the semiconductor based light absorber influencing the output as outlined at [0032]).  
With respect to claim 15, Pannwitz discloses a method for driving a semiconductor laser drive circuit (fig.2) that includes: an anode electrode divided into at least one gain region (fig.1 electrode atop #120, fig.2 #208) and at least one light absorption region (fig.1 electrode atop #121, fig.2 #207); and a cathode electrode shared between the gain region and the light absorption region (fig.1 #127, fig.2 #209), the method comprising58 SP369567WO00 turning on or off a switching element connected between the cathode electrode and a ground (fig.2 #205, [0030]), to modulate a laser output ([0032]).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pannwitz.
With respect to claim 16, Pannwitz teaches the device outlined above including the use in a distance measuring apparatus ([0034]). Pannwitz does not specify a light reception unit that receives light reflected by an object that reflects laser light emitted from the semiconductor laser device; and an arithmetic unit that acquires a distance to the object, on a basis of a timing of emission and a timing of reception of the laser light.  LIDAR systems making use of a light reception unit that receives light reflected by an object that reflects laser light emitted from the semiconductor laser device; and an arithmetic unit that acquires a distance to the object, on a basis of a timing of emission and a timing of reception of the laser light are well-known in the art as these components form the basis for most all LIDAR systems. The Examiner therefore takes Official Notice that it would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize a light reception unit that receives light reflected by an object that reflects laser light emitted from the semiconductor laser device; and an arithmetic unit that acquires a distance to the object, on a basis of a timing of emission and a timing of reception of the laser light in the suggested LIDAR system of Pannwitz in order to measure and output the distance to a particular target.
With respect to claim 17, Pannwitz, as modified, further teaches electronic apparatus including the distance measuring apparatus according to claim 16 (fig.3 packaging with contents demonstrating an apparatus, [0034]).

Claims 4, 7, 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pannwitz in view of Choi et al. (US 2020/0076159, note foreign priority with support).
With respect to claim 4, Pannwitz teaches the device outlined above, but does not teach a capacitor is connected between a midpoint of connection between the anode electrode and the resistance, and a midpoint of connection between the cathode electrode and the switching element.  Choi teaches a related laser/modulator circuit with shared cathode connection (fig.3) including using a capacitor (fig.3 #161) with a connection to an anode side switch of the modulator (fig.3 BJT on left) and another connection of the capacitor directly at the cathode of the modulator (fig.3 at node near label #112). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize a capacitor in the device of Pannwitz between the anode and cathode as demonstrated by Choi in order to reduce DC power loss (Choi, [0024]).  
Note the connection demonstrated by Choi would provide the capacitor between a midpoint of connection between the anode electrode and the resistance, and a midpoint of connection between the cathode electrode and the switching element in Pannwitz.
With respect to claim 7, Pannwitz teaches the device outlined above, but does not teach a delay line having one terminal connected to the anode electrode.  Choi further teaches a delay line having one terminal connected to the anode electrode (fig.3 #161; note Applicant spec at [0047] states an inductor functions as a delay line). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize a delay line/inductor in the device of Pannwitz connected to the anode as demonstrated by Choi in order to balance impedance within the driver system (Choi, [0062]).  
With respect to claim 8, Pannwitz, as modified by Choi, teaches the other terminal of the delay line is connected to a ground (Choi fig.3 cathode side of inductor connected to grounds at bottom/bottom left; Pannwitz cathode side connected to ground via the switch fig.2 #205; note that a “direct” connection is not claimed) via or a constant voltage source with impedance mismatch.  
With respect to claim 10, Pannwitz, as modified, teaches the device outlined above, including a switching element connected between the delay line and a ground (Pannwitz, fig.2 #203/205 at either side of inductor from Choi) or a constant voltage source.  

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pannwitz in view of Suzuki et al. (US 2003/0185257).
With respect to claim 6, Pannwitz teaches the device outlined above, but does not teach an output terminal is connected to the anode electrode via a capacitor.  Suzuki teaches a related laser/modulator system driver (fig.1) wherein the anode electrode (fig.1 top side of MOD/LD) is connected to an output terminal (fig.1 #13/#17; note that these terminals are outputs from sources to the driver and that “output” has not clearly been established in the claim to be an output from the driver) via a capacitor (fig.1 C in #21, Cn). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to adapt the system of Pannwitz to include an output terminal connected to the anode via a capacitor as demonstrated by Suzuki in order to couple current/voltage sources to the system and to dc-isolate circuit components or eliminate noise (Suzuki, [0026, 27]).


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pannwitz and Choi in view of Suzuki.
With respect to claim 9, Pannwitz, as modified above, teaches the device outlined above, but does not teach an output terminal is connected to the anode electrode via a capacitor.  Suzuki teaches a related laser/modulator system driver (fig.1) wherein the anode electrode (fig.1 top side of MOD/LD) is connected to an output terminal (fig.1 #13/#17; note that these terminals are outputs from sources to the driver and that “output” has not clearly been established in the claim to be an output from the driver) via a capacitor (fig.1 C in #21, Cn). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to adapt the system of Pannwitz to include an output terminal connected to the anode via a capacitor as demonstrated by Suzuki in order to couple current/voltage sources to the system and to dc-isolate circuit components or eliminate noise (Suzuki, [0026, 27]).
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The subject matter of claim 11, including the intervening limitations of claims 1/7/10, was not found to be an obvious modification of the art as the transistor (fig.2 #203) of Pannwitz is understood to have an opposite connection to that claimed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The Examiner directs the Applicant’s attention to the PTO-892 form which includes a list of related references.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOD THOMAS VAN ROY whose telephone number is (571)272-8447. The examiner can normally be reached M-F: 8AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOD T VAN ROY/Primary Examiner, Art Unit 2828